                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

UNITED STATES OF AMERICA

v.                                     CRIMINAL NO. 2:18-cr-00151

MUHAMMED SAMER NASHER-
ALNEAM, M.D.

                    MEMORANDUM OPINION AND ORDER

     The defendant filed a Motion to Exclude the Testimony of

Dr. Gene Kennedy (ECF No. 66) and a motion to Exclude the

Testimony of Dr. Robert Kaniecki as to Muhammed Samer Nasher-

Alneam (ECF No. 72).   On January 30, 2019, the court held a pre-

trial motions hearing to discuss, in part, the defendant’s

motions to exclude the government’s proposed expert witnesses.

On February 5, 2019, the court Ordered a Daubert hearing for the

government’s offered expert witnesses, Dr. Gene Kennedy and Dr.

Robert Kaniecki, as well as the defendant’s offered expert

witnesses, James Murphy, M.D. and Richard Stripp, Ph.D. (See ECF

No. 88).   Due to health issues, Richard Stripp will no longer be

used as an expert witness by the defendant.   In light of this

circumstance, the court has allowed the defendant time to secure

an additional expert witness.

     On March 5, 2019, the court held a Daubert hearing to

consider whether to allow the testimony of the proffered

witnesses.   At the conclusion of the Daubert hearing, the court
DENIED the defendant’s motions to exclude the testimony of Dr.

Gene Kennedy and Dr. Robert Kaniecki.       (ECF Nos. 66, 72).   The

court also concluded that the testimony of Dr. James Murphy was

allowed. 1   The court found that Dr. Gene Kennedy, Dr. Robert

Kaniecki, and James Murphy, M.D. are all qualified to testify as

expert witnesses in the matter.

                            I.   The Legal Framework

       For the parties’ expert witnesses’ testimony to be

admissible, they must be qualified as experts pursuant to Rule

702 of the Federal Rules of Evidence.       Rule 702 provides that:

            [i]f scientific, technical, or other specialized
       knowledge will assist the trier of fact to understand
       the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience,
       training, or education, may testify thereto in the form
       of an opinion or otherwise, if (1) the testimony is based
       on sufficient facts or data, (2) the testimony is the
       product of reliable principles and methods, and (3) the
       witness has applied the principles and methods reliably
       to the facts of the case.

Fed.    R.   Evid.   702.   Helpfulness to the trier of fact is the

touchstone of Rule 702.       Kopf v. Skyrm, 933 F.3d 374, 377 (4th

Cir. 1993.     Expert testimony “is presumed to be helpful unless




1 There was no written motion to exclude the testimony of Dr.
Murphy; however, based upon the government’s Motion to Compel
Disclosure of Defense Expert's Opinions, Bases, and Reasons for
those Opinions (ECF No. 64) and the government’s oral
objections made at the pre-trial motions hearing on January 30,
2019, the court found a Daubert hearing for Dr. Murphy would
best inform the court on how to rule on the government’s
objections.
                                     2
it concerns matters within the everyday knowledge and experience

of a lay juror.”    Id.

     Under the Federal Rules of Evidence, trial judges must

ensure that expert testimony is both relevant and reliable.

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589

(1993).   The Supreme Court has emphasized that “the trial judge

must have considerable leeway in deciding in a particular case

how to go about determining whether particular testimony is

reliable.”   Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 200

(4th Cir. 2001) (quoting Kumho Tire Co. v. Carmichael, 526 U.S.

137, 152 (1999)).    In Daubert, the Supreme Court established

several factors trial courts may consider in admitting expert

testimony, including (1) whether the expert’s theory or

technique has been or can be tested; (2) whether the theory or

technique has been subjected to peer review and publication; (3)

the known or potential rate of error of the technique or theory

when applied; (4) the existence and maintenance of standards and

controls; and (5) whether the theory is generally accepted.

Daubert, 509 U.S. at 593-94; United States v. Crisp, 324 F.3d

261, 266 (4th Cir. 2003).

     Although the Supreme Court provided a general framework for

the analysis of expert testimony, no established procedure is

required for a Daubert analysis.       See United States v. Wilson,

484 F.3d 267, 274 (4th Cir. 2007) (stating “the test of

                                   3
reliability is flexible and the law grants a district court the

same broad latitude when it decides how to determine reliability

as it enjoys in respect to its ultimate reliability

determination”); see also Cooper, 259 F.3d at 199-200 (“[T]he

factors discussed in Daubert [for analyzing expert testimony]

were neither definitive nor exhaustive . . .. [P]articular

factors may or may not be pertinent in addressing reliability,

depending on the nature of the issue, the expert’s particular

expertise, and the subject of his testimony.”). Even though

Federal Rule 702 “liberalize[d] the introduction of relevant

expert evidence,” the district court must balance that freedom

with the persuasiveness of potentially misleading expert

evidence.   Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261

(4th Cir. 1999).     The court notes that the burden of showing the

reliability of the opinion rests on the proponent of the

opinion, who must show admissibility by a preponderance of the

evidence.   Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 199

(4th Cir. 2001).

               II.    Underlying Charges Against Defendant

     The defendant was a medical doctor licensed to practice

medicine in the State of West Virginia.    The defendant had an

active Drug Enforcement Administration (DEA) registration number

that allowed him to prescribe controlled substances, including

Schedule II, III, IV, and V controlled substances for legitimate

                                   4
medical purposes in the usual course of his professional medical

practice and within the bounds of medical practice.   The

defendant previously operated his medical practice, “Neurology &

Pain Center, PLLC” in South Charleston, Kanawha County, West

Virginia.   The defendant was the only practicing physician at

Neurology & Pain Center.

     In a Second Superseding Indictment, the defendant is

charged with fourteen counts of illegal drug distribution, two

counts of distribution causing death, two counts of maintaining

a drug involved premises, and four counts of international money

laundering.   (ECF No. 54).

            III. Government’s Expert Witness, Dr. Gene Kennedy

     Dr. Gene Kennedy received his medical degree from New York

Medical College.   Dr. Kennedy completed a family medical

residency at Wheeling Hospital in West Virginia.   Dr. Kennedy

has operated a pain management clinic in Saint Simons Island,

Georgia for approximately fourteen years.   He holds a pain

management license, issued by the State of Georgia.   Dr. Kennedy

treats patients on a referral basis.   To date, Dr. Kennedy has

over 1,000 charts in his system--most of which are patients

treated with narcotics.

     Since approximately 2008, Dr. Kennedy has conducted peer

reviews for the Georgia State Medical Board. In this role, he

looks at standard of care issues to determine whether the

                                  5
treatment given complies with the requisite standards of care.

Additionally, Dr. Kennedy has taught on the subject of pain

management as an adjunct professor.

     Dr. Kennedy has served as an expert witness on the topic of

chronic pain management seven times in federal courts in

Virginia, Alabama, and Georgia.   Dr. Kennedy stated that these

cases were mostly criminal, and he has never been rejected as an

expert in chronic pain management.

     Dr. Kennedy was given nineteen (19) of the defendant’s

patient charts to review in preparation of this case.   According

to Dr. Kennedy, his role was to opine as to whether there was a

legitimate medical purpose for the defendant’s treatment of his

patients.   Dr. Kennedy also explained that he reviewed the

charts to determine whether the medicine was distributed within

a legitimate guide-post.   His methodology in reviewing the

patient charts included looking at the diagnosis, treatment and

the documentation.   Dr. Kennedy stated that the manner in which

he reviewed the patient charts is accepted in the medical

community as the proper framework, and that he applied these

guidelines in reviewing the defendant’s patients’ charts. Dr.

Kennedy prepared an expert report, dated September 2, 2018,

opining, in sum, that:

          In reviewing the 19 medical charts that you
     provided, I have concluded that the preponderance of
     the scheduled medication prescriptions provided by Dr.

                                  6
     Nasher were not for a legitimate purpose. In
     supporting this position I would note: [p]ast medical
     treatment histories were frequently not obtained. [. .
     .] Physical examinations were uniformly documented by
     rote and not credible. [. . .] The follow up encounter
     documentation in the charts is performed by rote, non-
     credible, and not medically legitimate. [. . .]
     Toxicology screening to assure compliance was not
     credible. [. . .] Appropriate patient/physician
     relationships were not maintained.

     (ECF no. 66-2).   Dr. Kennedy based his review of the

nineteen patients’ charts upon the Federation of State Medical

Boards’ Model Policy for Use of Opioids in the Management of

Pain, published in 2013.   Dr. Kennedy stated that this model

policy has been adopted by many states, including West Virginia.

Dr. Kennedy also stated that he relied upon the Drug Enforcement

Practitioner’s Manual, which outlines DEA policies on

prescribing schedule medications.    Dr. Kennedy also reviewed

surveillance footage in reaching his opinions.

     The court finds that Dr. Gene Kennedy is qualified to

testify as an expert in this matter.    Dr. Kennedy’s testimony is

relevant, reliable, and will be helpful to the jury, based upon

his medical schooling, his experience teaching on the subject of

pain management and testifying in court on the subject, and his

experience in operating a pain management practice since 2004,

in which he treats patients with opioids.    Furthermore, the

methods used by Dr. Kennedy have been subject to peer review and

publication, and they are standard practices.    Thus, the


                                 7
defendant’s Motion to Exclude the Testimony of Dr. Gene Kennedy

(ECF No. 66) is DENIED.

        IV.    Government’s Expert Witness, Dr. Robert Kaniecki

     Dr. Robert Kaniecki went to Washington University School of

Medicine and focused on neurology.    His residency focused

primarily on neurology and he was the chief resident.    After

completing his residency in 1982, he worked at Allegheny General

Hospital and formed a headache center there.    Dr. Kaniecki is

board certified by the American Academy and holds a dual

certification in neurology and headache medicine.

     Currently, Dr. Kaniecki works at the University of

Pittsburgh, where he is an associate professor of neurology and

also works at the Allegheny General Headache Center.    At the

University of Pittsburgh, he teaches first-year students and

residents, and specializes on lectures on headaches and

neurology.    Specifically, he teaches first-year students the

subject of anti-migraine medications and teaches the pain

fellows and the pharmacology graduates.    At the Headache Center,

Dr. Kaniecki has approximately 10,000 patients; a majority of

their patients suffer from headaches, migraines, facial pain,

and concussion and trauma.    About 10-20% of these patients have

a diagnosis of headaches and chronic pain.

     Dr. Kaniecki’s methodology for reviewing the defendant’s

patients’ records involves looking at the diagnosis management

                                  8
explained on the document, with a specific focus on the

management of patients with headaches.   Dr. Kaniecki was asked

to review the standard of care used by the defendant and to make

determinations of whether the medicine was given in good faith.

In a report dated January 20, 2017, Dr. Kaniecki explains that

he bases his opinions on eight different references and

guidelines.   During the Daubert hearing, Dr. Kaniecki stated

that these guidelines have been subject to peer review and

publication and are relied upon in the field of headache

management. Dr. Kaniecki will only opine on the defendant’s

patients with headaches.

     The court finds that, because Dr. Kaniecki is a certified

neurologist, has treated over 10,000 patients—10-20% of which

were treated for chronic pain, and the standards he has applied

in his review have been subject to peer review and publication,

his testimony is relevant, reliable, and will be helpful to a

jury.   Thus, the defendant’s motion to Exclude the Testimony of

Dr. Robert Kaniecki as to Muhammed Samer Nasher-Alneam (ECF No.

72) is DENIED.

              V.   Defendant’s Expert, James Murphy, M.D.

     Dr. James Murphy attended the University of Louisville

School of Medicine.   He then did a psychiatry internship at the

Naval Medical Center and worked as a naval flight surgeon for

the Naval Aerospace Medical Institute.   He did an anesthesiology

                                 9
residency with the University of Louisville and a Pain

Management Fellowship with the Mayo Clinic.    In 2013, he

received a Master of Medical Management Degree from the

University of Southern California.

     Dr. Murphy holds the following certifications: American

Society of Addiction Medicine, American Board of Addiction

Medicine, American Board of Preventive Medicine, American Board

of Pain Medicine, and various certifications through the

American Board of Anesthesiology—including certification in pain

management.   Furthermore, Dr. Murphy has been an Instructor of

Anesthesiology at the Mayo Medical School and is currently an

Assistant Clinical Professor in Anesthesiology.

     Dr. Murphy will offer his assessment of Dr. Nasher’s

patients’ charts and files and their Board of Pharmacy Reports.

Dr. Murphy will also provide expert opinions regarding four

recorded visits of a specific patient.   Dr. Murphy will testify

generally about proper diagnosis, treatment and protocols, and

documentation in pain management practice.    Furthermore, Dr.

Murphy will describe the standards or care applicable to chronic

pain management at the time of the conduct alleged in the

indictment.   Dr. Murphy’s review of the defendant’s treatment

will be based upon accepted guidelines for the treatment of

chronic pain, including the 2009 guidelines adopted by the

American Academy of Pain Medicine and the American Pain Society,

                                10
the regulations applicable to Chronic Pain Management Clinics as

adopted by the West Virginia Office of Health Facilities

Licensure and Certification, and other accepted standards or

guidelines relating to the treatment of chronic pain.

     Dr. Murphy is expected to opine that Dr. Nasher’s role in

prescribing controlled substances was for a legitimate medical

purpose in the usual course of professional practice for the

treatment of chronic non-cancer pain.    He is expected to testify

with respect to particular patients—both generally in the

overall treatment of these patients and specifically with

respect to each patient visit.

     The court finds that Dr. Murphy’s education,

certifications, and experience qualify him to testify as an

expert witness in this matter.    The court finds that Dr.

Murphy’s opinions are relevant and reliable and will be helpful

to the jury.   Thus, Dr. Murphy may testify as an expert witness

in this matter.

                            VI.    Conclusion

     For all the foregoing reasons, the court finds that Dr.

Gene Kennedy, Dr. Robert Kaniecki, and James Murphy, M.D. are

qualified to testify as expert witnesses in the instant matter.

Therefore, the defendant’s Motion to Exclude the Testimony of

Dr. Gene Kennedy (ECF No. 66) and the motion to Exclude the



                                  11
Testimony of Dr. Robert Kaniecki as to Muhammed Samer Nasher-

Alneam (ECF No. 72) are DENIED.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 25th day of March, 2019

                             ORDER:


                            David A. Faber
                            Senior United States District Judge




                                  12
